*703Orders of the Appellate Division reversed and decree of Surrogate’s Court affirmed, with costs to each appellant appearing separately and filing’ separate briefs, payable out of the estate, on the ground that the weight of the evidence is in accord with the findings of the Surrogate that the trustees, in terminating the residuary trust, acted in good faith and within the discretionary powers conferred upon them by the will of Carrie Ahrens, deceased. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Dye, Fuld and Froessel, JJ. Desmond, J., dissents on the ground that the weight of the evidence sustains the findings of the Appellate Division. [See 302 N. Y. 631.]